Citation Nr: 1437172	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for disability of the fifth cranial nerve, to include as secondary to bilateral glaucoma, alternatively considered as entitlement to compensation under 38 U.S.C.A. § 1151 for disability of fifth cranial nerve as a result of treatment at a Department of Veterans Affairs medical facility in May 2006, March 2007, and April 2010.

3.  Entitlement to a rating in excess of 80 percent for bilateral glaucoma.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.


REPRESENTATION

The Veteran is represented by:  Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  These claims were previously before the Board in February 2013.  The Veteran's claim of entitlement to service connection for hypertension was certified to the Board as a claim to reopen.  In February 2013, the Board reopened the Veteran's claim and remanded it for further development.  In February 2013, the Board also remanded the Veteran's other above-captioned claims for further development.  After the Agency of Original Jurisdiction (AOJ) issued an April 2014 supplemental statement of the case, these claims have been remitted to the Board for further appellate review.

In August 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD; entitlement to a rating in excess of 80 percent for bilateral glaucoma; entitlement to specially adapted housing; and entitlement to special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not include a current diagnosis of a disability of the fifth cranial nerve.


CONCLUSIONS OF LAW

1.  Disability of the fifth cranial was not incurred in or due to active duty, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C.A. § 1151 for disability of the fifth cranial nerve due to nerve as a result of treatment at a VA medical facility in May 2006 and March 2007 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for disability of the fifth cranial nerve, the RO did not provide the Veteran with notice that satisfies the duty to notify provisions.  Specifically, the letter provided to the Veteran did not include notice of the requirements to establish entitlement to compensation under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio, 16 Vet. App. at 187.  Despite this notice defect, the Board finds that the Veteran has not been prejudiced.  In February 2013, the Board remanded the Veteran's claim.  Therein, the Board directed the AOJ to provide the Veteran appropriate notice.  In November 2013, the AOJ sent the correct notice letter to the Veteran's mailing address of record.  Further, the Board finds that the Veteran has actual knowledge of the information and evidence necessary to substantiate the claim.  During the August 2012 Board hearing, the Veteran's testimony focused on the circumstances she claims gave rise to the claimed disability of the fifth cranial nerve.

Based on the above, the Board finds that, despite VA's failure to satisfy the notice provisions with respect to the claim of entitlement to service connection for disability of the fifth cranial nerve, alternatively considered as entitlement to compensation under 38 U.S.C.A. § 1151 for disability of fifth cranial nerve as a result of treatment at a VA medical facility in May 2006, March 2007, and April 2010, these errors are harmless as the Veteran was provided actual notice and was provided the opportunity to participate in the processing of this claim, including testifying at a hearing.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's errors are not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the adjudication of her claim.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and her identified VA and private treatment records, as well as the documentation associated with her application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the claim being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided a VA examination in July 2008.  Further, an optometrist completed a Disability Benefits Questionnaire in March 2013.  The examiner and optometrist reviewed the Veteran's relevant medical history and administered thorough clinical evaluations.  As such, the examination and questionnaire are adequate for purposes of adjudicating the Veteran's claim at issue here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In February 2013, the Board remanded the Veteran's claim for additional development.  Specifically, the Board requested that the AOJ provide the Veteran with appropriate notice pertaining to her assertion of entitlement to compensation under 38 U.S.C.A. § 1151 disability of fifth cranial nerve as a result of treatment at a VA medical facility in May 2006, March 2007, and April 2010.

In November 2013, the AOJ sent the Veteran a letter that provided the Veteran with the requisite notice.  Subsequently, the AOJ re-adjudicated the Veteran's claim, confirming and continuing the denial thereof.  As such, the Board finds that the AOJ substantially complied with the Board's remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the Veteran's claim.

During the pendency of this appeal, the Veteran has asserted that she incurred disability of the fifth cranial nerve secondary to her service-connected bilateral glaucoma.  She has also asserted that her disability of the fifth cranial nerve was a consequence of surgical procedures that she underwent at a VA medical facility in May 2006, March 2007, and April 2010, to treat her service-connected bilateral glaucoma.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Alternatively, when a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable-to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32 (2013)).  See 38 C.F.R. § 3.361(d)(2). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

Underlying each of these avenues for service connection and compensation under 38 U.S.C.A. § 1151, is the evidentiary requirement that there be established a current diagnosis of a disability or additional disability.  As such, the salient issue with respect to the Veteran's claim is whether the evidence demonstrates a current diagnosis of disability of the cranial fifth nerve separate and apart from her already service-connected disabilities.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The evidence of record demonstrates that the Veteran underwent a left eye surgery (trabeculectomy) in May 2006, and underwent the same surgery on her right eye in March 2007.  The operative reports associated with these procedures indicate that there were "no complications."  Further, there was no reference in either report to an injury to the Veteran's fifth cranial nerve or symptoms of disability to the fifth cranial nerve.

In October 2007, the Veteran underwent a VA examination to ascertain the severity of her service-connected bilateral glaucoma.  This examination did not reveal the presence of an impaired, injured, or otherwise disabled fifth cranial nerve.  Moreover, no diagnosis of disability of the fifth cranial nerve was rendered.

In her March 2008 claim, the Veteran asserted that her fifth cranial nerve was "cut" during an eye surgery.  As a result of this incident, the Veteran claimed that she experienced pain and paralysis of the fifth cranial nerve, as well as pain in the area above her left eye.  Moreover, she claimed that she experienced "no mobility of her upper face" due to this injury.

VA treatment reports dated in April 2008 showed that the Veteran was involved in a then recent motor vehicle accident.  As a result of this accident, the Veteran complained of left facial pain.  No diagnosis of disability of the fifth cranial nerve was rendered.

The Veteran underwent a VA examination in July 2008.  The examiner reviewed the Veteran's relevant medical history and administered a clinical evaluation.  The examiner stated that the clinical testing of the left eye revealed "definite weakness" to "this left nerve and its function," but did not specify which nerve.  The examiner then stated that the Veteran's left eye pain was "long-standing" and has been attributed to her fibromyalgia.  The examiner "wondered" whether the medications prescribed to treat the Veteran's bilateral glaucoma had a part to play, but there was no elaboration on what symptoms or disability the medication may be causing.  The examiner later opined that the pain around the Veteran's left eye was "not controlled according to [the Veteran's] description," but that it had not worsened since the last VA examination.  No diagnosis of fifth cranial nerve disability was rendered.

In her May 2009 notice of disagreement, the Veteran asserted that "the" glaucoma surgery (May 2006 versus March 2007 was not specified) caused a leakage of blood in her "eye" (left versus right was not specified).  The Veteran did not reference disability of her fifth cranial nerve.  She indicated that she was scheduled to undergo magnetic resonance imaging (MRI).

A June 2009 MRI report did not include findings pertaining to disability of the fifth cranial nerve.

According to an April 2010 operative report, a doctor observed that the Veteran's relevant medical history included traumatic glaucoma, status post trabeculectomy many years ago.  The Veteran was diagnosed with a persistent bleb leak in her left eye.  The intent of the operation, a bleb revision, was to stop this leak.  There was no indication in this report that the Veteran experienced disability of the fifth cranial nerve.  

In March 2012, the Veteran underwent an examination, conducted by an optometrist who, afterwards, completed a VA Disability Benefits Questionnaire.  The questionnaire indicated, in relevant part, that the Veteran complained of "severe pain" in her left eye.  Clinical evaluation of the Veteran's internal eye revealed severe optic nerve damage and atrophy secondary to glaucoma in her left eye, as well as optic nerve damage secondary to glaucoma in her right eye.  The optometrist later opined as follows:

The diagnosis of bilateral glaucoma is the cause of the established condition [of] blind[ness] in one eye (left), impaired vision in other (right).  [The] Veteran has severe damage to the optic nerve due to glaucoma in the left eye which has rendered her visual acuity to light perception.  There is also significant damage to the right optic nerve due to glaucoma causing restricted visual field resulting in impaired vision right eye.

Despite administering a thorough clinical evaluation, the March 2012 optometrist made no findings as to an impaired, injured, or otherwise disabled fifth cranial nerve.

In August 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  The Veteran testified that she felt the surgeon cutting her eye during the operation, causing her pain.  Due to the pain, which she said was exaggerated by her fibromyalgia, she jerked her head.  The Veteran acknowledged the clinical findings of record, that is, the bilateral optic nerve damage was an aspect of her advancing bilateral glaucoma.  However, the Veteran felt as though there was additional disability caused by the surgery in that she stated that she did not experience constant pain until after the operation.

There appears to be some confusion as to which operation the Veteran is claiming to be the basis of her claim.  At the time of her March 2008 claim, she had undergone surgeries in May 2006 and March 2007.  Thus, those are the only possible procedures underlying her claim.  During the August 2012 hearing, however, the Veteran appears to be discussing the April 2010 procedure, not those occurring May 2006 or March 2007.  Specifically, when asked what procedure she was undergoing at the time she sustained an injury her fifth cranial nerve, the Veteran responded that it was to correct "leaks."  See Board hearing transcript, p. 17.  However, the operative procedures in May 2006 and March 2007 (trabeculectomies) were to relieve the pressure in her eyes.  The April 2010 procedure (bleb revision) was to repair a bleb "leak."  During the hearing, the Veteran was also asked if she experienced any problems associated with the May 2006 and March 2007 procedures, to which she replied in the negative.  Id.

Regardless of this confusion, beyond her own assertions, the evidence of record does not demonstrate that the Veteran sustained an injury, impairment, or disability to her fifth cranial nerve associated with the May 2006, March 2007, or April 2010 surgical procedures.  The May 2006 and March 2007 operative reports clearly indicate that there were no complications.  The April 2010 operative report included no reference to an injury to or the "cutting" of the Veteran's fifth cranial nerve.  Further, none of the three operative reports documented an incident where the Veteran jerked her head due to pain during the surgical procedure.  

Subsequent to each of the surgical procedures, ongoing VA treatment reports showed no complaints of or treatment for fifth cranial nerve disability or symptoms thereof.

The only relevant nerves implicated throughout the pendency of this appeal were the Veteran's left and right optic nerves.  As explained by the March 2012 VA examiner, the Veteran's bilateral optic nerve damage is caused by her service-connected bilateral glaucoma.  The examiner further explained that the bilateral optic nerve damage is the reason for the Veteran's impaired vision.  In other words, optic nerve damage is part of the glaucoma disease process.  Consequently, the damage to the optic nerve is not a separate and distinct disability.  Moreover, the 80 percent rating already assigned to the Veteran's service-connected bilateral glaucoma is predicated, at least in part, on the severity of her impaired visual acuity.  As such, the Veteran is already receiving disability compensation for the impairment to her optic nerves as an aspect of her bilateral glaucoma and, thus, a separate rating for a bilateral optic nerve disability would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).

As discussed by the July 2008 VA examiner, the Veteran's relevant medical history includes "long-standing" left eye pain that has been attributed to her service-connected fibromyalgia.  However, even if the Board accepts the Veteran's assertion that she only began to experience constant pain after one of the three surgical procedures, no diagnosis has been attributed to this pain separate and apart from her already service-connected bilateral glaucoma and/or fibromyalgia.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the evidence of record is negative for a diagnosis of disability of the Veteran's fifth cranial nerve.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for disability of the fifth cranial nerve has not been presented and the appeal must be denied.  The Board also finds that, although the Veteran asserted that her fifth cranial nerve was impaired due to VA treatment, the evidence does not indicate a diagnosis of such was ever appropriate, including before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

To the extent that the Veteran asserts that he has disability to her fifth cranial nerve, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether fifth cranial nerve disability is present is too complex for a layperson to proffer a competent opinion, especially in the presence of numerous other medical conditions.  The evidence of record does not demonstrate that the Veteran possess the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F. 3d at 1377.  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection or for compensation pursuant to 38 U.S.C.A. § 1151.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current diagnosis of disability of the fifth cranial nerve, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for disability of the fifth cranial nerve is not warranted.  Further, compensation under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for disability of the fifth cranial nerve, to include as secondary to bilateral glaucoma, alternatively considered as entitlement to compensation under 38 U.S.C.A. § 1151 for disability of fifth cranial nerve as a result of treatment at a VA medical facility in May 2006, March 2007, and April 2010, is denied.


REMAND

I. Hypertension

In the February 2013 remand, the Board directed the AOJ to obtain a supplemental opinion from the December 2010 VA examiner, or to provide the Veteran with a new VA examination, if new evidence of possible etiological link between the Veteran's hypertension and her service-connected PTSD was received by VA.

While the Veteran's claim was in remand status, several relevant articles were associated with her claims file.  These articles concern (1) the long-term health consequences of PTSD, including the relationship between hypertension and PTSD; (2) PTSD increasing high blood pressure; (3) the increased likelihood of heart disease in Veteran's with PTSD; (4) the relationship between PTSD and cardiovascular disease; and (5) the general health consequences of PTSD.  

The Board finds that this evidence is new and, further, that it shows a possible etiological relationship between the Veteran's hypertension and her service-connected PTSD.

Despite receiving these articles, the AOJ did not obtain a supplemental opinion from the December 2010 VA examiner, and did not provide the Veteran with a new VA examination.  As such, the Board finds that the AOJ did not substantially comply with the Board's February 2013 remand directives and, consequently, a remand for corrective actions is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

II.  Bilateral Glaucoma, Specially Adapted Housing, and 
Special Home Adaptation Grant

In February 2013, the Board remanded the Veteran's claim of entitlement to a rating in excess of 80 percent for bilateral glaucoma in order for the RO to consider the findings from a May 2012 VA examination in the first instance.  This claim was also remanded because the Veteran did not submit a waiver of AOJ review for the May 2012 VA examination findings.  Additionally, the Board effectively determined that the Veteran's claims of entitlement to specially adapted housing and special home adaptation grant were inextricably intertwined and, thus, they were remanded for contemporaneous adjudication.  

The RO re-adjudicated the Veteran's claim of entitlement to a rating in excess of 80 percent for bilateral glaucoma, specially adapted housing, and special home adaptation, confirming and continuing the denial of each.  After issuing an April 7, 2014 supplemental statement of the case, the AOJ remitted these claims to the Board for further appellate review.

On April 9, 2014, the Veteran underwent an examination to determine housebound status or the permanent need for regular aid and attendance.  This examination included a determination of the functional severity of Veteran's impaired visual acuity.  Additionally, associated with this examination, the Veteran underwent a single visual field analysis of her right eye, dated on February 14, 2014.  These documents were associated with the Veteran's virtual claims file on April 15, 2014, eight days after the AOJ issued the April 7, 2014 supplemental statement of the case.  As such, this evidence has not been considered by the AOJ.

The Boards finds that the evidence associated with the claims file after the April 7, 2014 supplemental statement of the case was issued is pertinent to the Veteran's claim of entitlement to a rating in excess of 80 percent for bilateral glaucoma, as well as her claims of entitlement to specially adapted housing and special home adaptation.  The Veteran has not submitted a waiver of review of this evidence and, thus, the Board finds that a remand is required in order for the AOJ to re-adjudicate these claims, to include consideration of the evidence received after the April 7, 2014 supplemental statement of the case was issued.  38 C.F.R. § 20.1304 (2013); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that the Board is "primarily an appellate tribunal" and that Board consideration in the first instance of additional evidence denied appellant's right to "one review on appeal to the Secretary" in violation of 38 U.S.C.A. § 7104(a)).  

Additionally, the claims of entitlement to specially adapted housing and special home adaptation are inextricably intertwined with the claim of entitlement to a rating in excess of 80 percent for glaucoma.  Thus, a remand of the former two claims is required for contemporaneous re-adjudication with the latter claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make available the Veteran's claim file to the examiner who conducted the December 2010 VA examination and request that the examiner prepare an addendum that addresses the evidence received by VA subsequent to the February 2013 remand, namely the articles concerning the possible etiological relationship between hypertension and PTSD.  After reviewing this evidence, the examiner must render an opinion to whether any changes to the December 2010 opinion are required.  

If, and only if, the examiner who conducted the December 2010 VA hypertension examination is not available, the AOJ must arrange to have the Veteran examined by an appropriate substitute.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in or aggravated by her active duty, OR was caused or aggravated by a service-connected disability, focusing on PTSD.  The examination report should include a discussion of the Veteran's relevant medical history and her assertions.  

The examiner is advised that the term at least as likely as not does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for all opinions.

2.  If, and only if, a new VA examination is required, the AOJ must advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims entitlement to service connection for hypertension, to include as secondary to PTSD; entitlement to a rating in excess of 80 percent for bilateral glaucoma; entitlement to specially adapted housing; and entitlement to special home adaptation grant must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


